Citation Nr: 0417754	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  04-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a residual scar of shrapnel wound to the 
left side of the neck, metallic foreign body in the left 
lateral soft tissue of the neck.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound to the left side of the neck, 
Muscle Group XXIII.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1950 to October 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In that determination, the RO 
denied service connection for hearing loss; granted service 
connection for a residual scar of a shrapnel wound to the 
left side of the neck, metallic foreign body in the left 
lateral soft tissue of the neck, with a 10 percent evaluation 
assigned; and denied an evaluation in excess of 10 percent 
for residuals of a shrapnel wound to the left side of the 
neck, Muscle Group XXIII.  The appellant disagreed and this 
appeal ensued.  

In June 2004, the Board granted the appellant's motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900(c) 
(2003).  

In a June 2004 statement, the appellant's representative 
essentially raised a claim of entitlement to service 
connection for a degenerative disease of the cervical spine.  
That claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Hearing loss is not related to the appellant's acoustic 
trauma in service or to a disease of service origin.  

2.  The residual scar of a shrapnel wound to the left side of 
the neck is well healed and is manifested by moderate 
tenderness, moderate swelling, and hypersensitivity to 
pinprick, without adhesion.  

3.  The residuals of a shrapnel wound to the left side of the 
neck, Muscle Group XXIII, are manifested by moderate 
impairment.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service, nor was it proximately due to or the result 
of a disorder of service origin.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.310 (2003).  

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for a residual scar of shrapnel wound to 
the left side of the neck, metallic foreign body in the left 
lateral soft tissue of the neck, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, 
Diagnostic Code 7800 (2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound to the left side of the 
neck, Muscle Group XXIII, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.56, 4.73, 
Diagnostic Code 5323 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307 
(2003).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a) (2003).  

The appellant argues that his hearing loss is due to his 
service-connected residuals of a wound to the left neck.  
Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2003).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must present medical evidence to support the 
alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The initial element of a service-connection claim requires 
medical evidence of a current disability.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  VA audiometric 
evaluations in January and June 2003 revealed pure tone 
thresholds meeting the criteria of section 3.385, thereby 
satisfying the initial element of a service-connection claim 
for hearing loss.  

The service medical and personnel records show that the 
appellant was a combat infantryman in Korea.  He was wounded 
in September 1951.  The service medical records are entirely 
silent as to any hearing loss, including at separation 
examination in September 1952, which showed 15/15 hearing 
loss using the contemporaneous techniques for measuring 
hearing acuity.  While it cannot be concluded that the 
appellant had a recorded hearing loss disability during 
service, it is concluded that he was exposed to severe 
acoustic trauma during service, thereby satisfying the second 
element to this service-connection claim.  

To establish service connection, there must be competent 
medical evidence connecting the post-service findings to the 
in-service acoustic trauma.  As the appellant engaged in 
combat during campaigns or expeditions, satisfactory lay or 
other evidence of incurrence or aggravation in such combat of 
an injury or disease, if consistent with the circumstances, 
conditions or hardships of such service will be accepted as 
sufficient proof of service connection, even when there is no 
official record of incurrence or aggravation.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 C.F.R. 
§ 3.305(c) (2003).  

VA examination in June 2003 included the examiner's 
recitation of the appellant's service acoustic trauma and 
additional comment that the appellant worked after service 
for more than 20 years with occupational noise exposure from 
heavy equipment.  It was noted he wore hearing protection 
during this time.  The examiner diagnosed mild to moderately 
severe hearing loss in both ears.  Upon review of the claims 
file, the examiner reviewed medical records associated with 
the service-connected disabilities and other medical evidence 
presented by the appellant.  Based on this review, the 
examiner rendered an opinion that shrapnel wound did not 
cause symptoms or incapacity and that sensorineural hearing 
loss was not in any way related to the residuals of a 
service-connected neck injury.  Although noting the in-
service exposure to acoustic trauma, the examiner continued 
that it was more likely than not that the hearing loss was 
related to the appellant's age and his long-standing exposure 
to occupational hazardous noise after military service.  

The appellant's representative, in a June 2004 statement, 
argued that the opinion derived from the June 2003 
examination was inadequate, for the instructions to the 
examiner did not specifically mention the appellant's 
service-connected wounds were the result of enemy action.  
The request for examination, though, noted the assertion that 
hearing loss was secondary to the service-connected wounds, 
and asked for an opinion as to the etiology of the hearing 
loss.  Moreover, the examination report indicated an 
understanding of the wounds suffered in combat.  With these 
facts in mind, the examiner expressed an opinion that the 
hearing loss was due to age and post-service acoustic trauma, 
rather than combat-related noise exposure.  Contrary to the 
representative's assertion, the examination was adequate for 
purposes of adjudicating the claim.  

In short, the examiner opined that there was no connection 
between the current hearing loss and the appellant's service 
activities or his service-connected disabilities.  In doing 
so, the examiner instead linked the hearing loss to age and 
post-service noise exposure.  In light of the evidence of 
record and based on this analysis, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim of entitlement to service connection for hearing 
loss.  

II.  Increased Rating Claims

A.  General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

B.  Initial Evaluation of a Residual Scar of Shrapnel Wound 
to the Left Side
of the Neck, Metallic Foreign Body in the Left Lateral Soft 
Tissue of the Neck

The disability is initially assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 7800 for 
disfiguring scars of the head, face or neck.  

50 percent:  Complete or exceptionally repugnant 
deformity of one side of face or marked or 
repugnant bilateral disfigurement.  

30 percent:  Severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or 
auricles.  

10 percent:  Moderate; disfiguring.  

Noncompensable:  Slight.  

38 C.F.R. § 4.118 (2003).  When in addition to tissue loss 
and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  Id., Note (2003).  

VA examination in June 2003 showed a scar on the left side of 
the neck measuring four centimeters long by 0.5 centimeter 
wide.  It was horizontal in shape, moderately tender to 
palpation with loss of color, and well healed.  There was 
moderate swelling of the area.  The scar was hypersensitive 
to pinprick.  There were no adhesions.  The diagnoses 
included metallic foreign body noted within the left lateral 
soft tissues by private x-ray of May 2003, the report of 
which is of record.  

In short, there is shown by the evidence a moderately tender 
scar with loss of color and moderate swelling that is 
hypersensitive to pinprick.  There is, though, no adhesion 
and the scar is well healed.  These findings indicate 
disfigurement.  Moreover, the term used often in describing 
the scar is moderate - the swelling was moderate, and there 
was moderate tenderness.  These findings correspond to the 
criteria for the 10 percent evaluation currently assigned.  
There is no indication from the evidence that the scar 
produces a marked and unsightly deformity of the eyelids, 
lips, or auricles, that would support assigned of a 30 
percent evaluation.  There are no findings of marked 
discoloration, color contrast, or the like, which might 
support the increase of the rating from 10 percent to 30 
percent.  Nor is there any evidence to have warranted the 
RO's submission of this case for central office rating due to 
the scarring being repugnant or disfiguring.  

In short, the initial 10 percent evaluation assigned by the 
RO is the proper rating based on the evidence of record.  In 
light of the evidence of record and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of an initial evaluation 
in excess of 10 percent for a residual scar of shrapnel wound 
to the left side of the neck, metallic foreign body in the 
left lateral soft tissue of the neck.  

C.  Evaluation of Residuals of a
Shrapnel Wound to the Left Side of the Neck, Muscle Group 
XXIII.

Service connection was initially established for residuals of 
a shrapnel wound to the left side of the neck, Muscle Group 
XXIII, by a February 1953 rating decision, with a 10 percent 
evaluation.  The appellant herein seeks an increase in the 
evaluation.  

The current 10 percent evaluation is assigned under 
Diagnostic Code 5323 for Muscle Group XXIII, with a function 
of movements of the head; fixation of shoulder movements.  
The group involves muscles of the side and back of the neck; 
suboccipital; lateral vertebral and anterior vertebral 
muscles.  The 10 percent evaluation is assigned for moderate 
impairment.  A20 percent evaluation may be assigned for 
moderately severe impairment and a 30 percent evaluation for 
severe impairment.  38 C.F.R. § 4.71a (2003).  

Evaluation of muscle disabilities, under 38 C.F.R. § 4.56 
(2003), is based on the following regulatory criteria:  

(a)  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)  A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)  Slight disability of muscles -- (i) Type 
of injury.  Simple wound of muscle without 
debridement or infection.  
(ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  
(iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2)  Moderate disability of muscles -- (i) 
Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.  
(ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.  
(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3)  Moderately severe disability of muscles -
- (i) Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  
(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  
(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups. 
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)  Severe disability of muscles -- (i)  Type 
of injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring.  
(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.  
(iii)  Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation 
shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.    
(D)  Visible or measurable atrophy.  
(E)  Adaptive contraction of an opposing 
group of muscles.  
(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56 (2003).  

Service medical records in 1951 showed a shrapnel fragment 
wound to the left side of the neck with retained foreign body 
at the left sternocleidomastoid.  After the injury, the wound 
was debrided at a mobile army surgical hospital.  At that 
time, he was able to breath and eat without difficulty.  He 
was hospitalized for two months and underwent at least one 
surgery for laceration repair.  X-rays showed no deep 
penetration of the fragment.  There was no artery or nerve 
damage.  X-ray of the cervical spine was negative.  There was 
limitation of motion and pain on the right on movement of the 
neck.  

VA examination in June 2003 showed the history of a wound in 
the left side of the neck in combat in Korea in September 
1951.  The examiner noted that the claims file was available 
and carefully reviewed.  It was noted that during the 
previous year the appellant had not received any treatment 
for the disability.  It was noted the appellant complained of 
pain in movement and rotation of the neck, relieved by over-
the-counter medication.  It was noted that on one occasion he 
had acute flare up of pain that functionally impaired him on 
the left side of the neck; when this happened, he could not 
paint his house, drive his car, or do chores.  This function 
limitation was described by the examiner as "major".  On 
the morning of examination, the appellant had mild pain on 
the left side of the neck on the affected area; he had no 
pain involved in his activities of daily living.  Examination 
revealed no tissue loss or adhesion, and a penetration of the 
muscle group involving the sternocleimastoid muscle, 
suboccipital muscles, and lateral vertebral and anterior 
muscles.  There was tendon damage to the muscles with 
swelling, and nerve damage with hyperesthesia to pinprick.  
Muscle strength was 4/5 with mild weakness.  There was no 
muscle herniation.  With respect to muscle function, the left 
side of the muscle group can move the cervical joints 
independently through useful ranges of motion, but with 
limitation by pain and easy fatigability and weakness.  The 
range of motion of the cervical spine in forward flexion, 
lateral flexion, and rotations, equaled 10 degrees; backward 
extension equaled 20 degrees.  The appellant had additional 
limitation by pain, fatigue, weakness, and lack of endurance 
following repetitive use.  The diagnoses included moderate 
residuals of a shrapnel wound of the left side of the neck, 
Muscle Group XXIII.  

The disability to the muscles described by this examination 
report is essentially of moderate severity.  The shrapnel 
wound was penetrating and of an apparent short track, without 
explosive effect, residuals of debridement, or prolonged 
infection.  There is of record service department evidence of 
treatment for the wound.  The examination above noted a 
lowered threshold of fatigue after average use.  Moderate 
impairment as documented here corresponds with the current 10 
percent evaluation.  

The next higher evaluation, for a 20 percent evaluation, may 
be assigned for moderately severe impairment.  The wound was 
not deep penetrating, did not involve a prolonged infection, 
and involved no sloughing of soft parts or intermuscular 
scarring.  There was a hospitalization of two months and an 
indication of complaints of some of the cardinal signs and 
symptoms of muscle disability, such weakness and fatigue 
after use.  The examination did not reveal a track of the 
fragment through one or more muscle groups, a loss of deep 
fascia, a loss of muscle substance, or a loss of normal firm 
resistance of muscles.  There was a slight reduction in 
strength and endurance, though that is adequately compensated 
under the 10 percent criteria noted above.  

In short, the initial 10 percent evaluation assigned by the 
RO is the proper rating based on the evidence of record.  In 
light of the evidence of record and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of an evaluation in 
excess of 10 percent for residuals of a shrapnel wound to the 
left side of the neck, Muscle Group XXIII.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The appellant's claim was received in 2003, and there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in  Pelegrini 
v. Principi (Pelegrini II), No. 01-944, U.S. Vet. App. (June 
24, 2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO issued a May 2003 letter informing the appellant it 
was working on the claims and of the evidence needed from 
him.  In doing so, it notified him that VA would assist him 
in obtaining records he identified, including private medical 
records.  By a July 2003 letter, the RO notified the 
appellant of the July 2003 rating decision in this case.  
After the appellant filed his notice of disagreed, the RO 
sent him a September 2003 letter notifying him of the 
procedural steps of the appeal.  In January 2004, the RO sent 
him a statement of the case informing him of the evidence 
considered, the legal criteria, and the analysis of the 
claim, including identification of elements for which 
evidence was deficient.  

VA has informed the appellant of the evidence necessary to 
substantiate the claim.  When the appellant initially filed 
his claims, the RO notified him of the need for information 
or evidence necessary to substantiate the claims.  In 
response, the appellant reported he had not seen any 
physician for his disabilities and asked for a VA 
examination.  The appellant has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claim, of the information and evidence he 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claim.  See Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated with VA, without informing it of pertinent 
evidence.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The evidence of record includes the 
service medical records, a private x-ray report provided by 
the appellant, VA clinical and treatment records, and 
submissions from the appellant.  In June 2003, the appellant 
underwent a VA examination.  The appellant has not identified 
any additional VA or private treatment records with regard to 
the claim.  There is no reasonable possibility further 
assistance might substantiate the claim.   See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hearing loss is denied.  

An initial disability evaluation in excess of 10 percent for 
a residual scar of shrapnel wound to the left side of the 
neck, metallic foreign body in the left lateral soft tissue 
of the neck, is denied.  

An evaluation in excess of 10 percent for residuals of a 
shrapnel wound to the left side of the neck, Muscle Group 
XXIII, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



